Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/21 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 4/22/21, Applicant amended the independent claims with new features.  Applicant’s Remarks address these amended features.  See the new citations and motivation to the same prior art to see how these new features are addressed.
Also, based on updated 101 information and the amended claims and the RCE status, a 101 is added.  See the 101 for details below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Independent Claims 1, 19, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite containing message programming, a database, and a plurality of rules sets, wherein each rule set identifies i) message content, ii) trigger match criteria, iii) an intended recipient subset, and iv) recipient location requirements; a plurality of data repositories containing trigger data; wherein regularly polls the plurality of data repositories at set intervals for a presence of trigger data items, further wherein retrieves a plurality of trigger data items from the plurality of data repositories, validates the plurality of trigger data items, transforms the plurality of trigger data items into a uniform and recognizable format, and submits the validated and transformed plurality of trigger data items into the database;  a recipient data source, the recipient data source providing recipient data to the message programming, the recipient data identifying a plurality of recipients and, for each recipient, a recipient computing device identifier, a recipient subset grouping indicator, and recipient location data, further wherein a first subset of recipients is associated with a first recipient subset grouping indicator and a second subset of recipients is associated with a second recipient subset grouping indicator;   the message programing configured to:            (1)    compare the plurality of trigger data items in the database to the plurality of rule sets to find a match between a first trigger data item and the trigger match criteria of a first rule set;       (2)    compare the intended recipient subset of the first rule set with the recipient data to identify a match between the intended recipient 
This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.    The additional elements or hardware or structure are considered a control system server, a data ingestion system, data transformation and validation application, relational database.  These are considered generic.  For example, the method version of the independent claim does not have the data ingestion system or application.  So, these are considered generic.  The server is considered generic.  The relational database is considered generic.  Also, Applicant uses location data but the claim has no feature for how that is determined.  It is not known if static info like zipcode or realtime info like GPS.  If more details were provided on location determining and comparing and hardware were added for this, it might go past 101.    The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform 
Dependent claims 2-4, 6, 9-10 and 12-14, 17, 18 are not considered directed to any additional non-abstract claim elements. Claim 9 has a listening application, 14 a log files, 17 a primary report programming.  These are considered generic. And, these dependent claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined 
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-4, 6, 9, 10, 12-20 rejected under 35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication 2017/0161439 by Raduchel et al.  

         Claims 1, 19.  Raduchel discloses:
            a control system server, containing message programming, a relational database, and a plurality of rules sets, wherein each rule set identifies i) message content, ii) trigger match criteria, iii) an intended recipient subset, and iv) recipient location requirements (see server at Fig. 1b, see database at [40, 51], see relational database at [217, 366]; see alerts and grouping/patterns/similarities at [248, 307, 405] );
           a plurality of data repositories containing trigger data (see server at Fig. 1b, see database at [40, 51] which store the profile information in the preceding that is used to trigger the messages or alerts).
             In regards to the following features, Examiner notes polling or poll in Applicant Spec at [3, 29, 31, 33].  Based on Applicant Spec at [29], polling can be interpreted as querying or querying the data/database/ data repositories for updated or changed data.  Raduchel further discloses a data ingestion system wherein the plurality of data repositories is polled by the data ingestion system for the presence of the plurality of trigger data items (“[5]… updated profile data for the patient, or updated care plan data for the patient in response to determining that the location of the patient corresponds to the location of the particular healthcare provider.”; [83, 85]; Updating based on updated and new information and based on location [104, 105, 113, 211]).  Raduchel does not explicitly disclose that these particular data respositories preceding are polled at set intervals.  However, Raduchel further discloses updating data based on updated and new information and based on location ([104, 105, 113, 211]); Synchronizing data at [109]; that periodically and at set intervals changing and updating data [170]; and information may be synchronized with the copy on electronic device 130B regularly.  The synchronization may also occur on each update of the copy on electronic device 130B…”).  Here, at Raduchel [55], regular synchronization of data is interpreted to read on polling data respositories at set intervals for updated or changed data.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Raduchel’s updating and synchronizing data at regular/set intervals and Raduchel’s other periodic data update features to Raduchel’s querying databases based on triggers.  One would have been motivated to do this in order to better make sure the data is up to date (as  seen in Raduchel’s features for updating to make sure data is current).         
                Raduchel   further   discloses   where in the data ingestion system includes a data transformation and validation application, the data transformation and validation application is configured to transform the plurality of trigger data items received from the at least one of the plurality of data repositories into a uniform and recognizable format that is validated for input into the relational database (Fig 15, #1540-1590, if valid, share data;  validates the transaction data, and adds a block to a chain indicating the transmission of the at least one of the alert [11]; “[288]… and stored using electronic medical record standards. “; see validate at [334, 336, 344]; “[314]… Transmission and storage of event data can then utilize existing electronic medical record standards.  An alternative embodiment is defining a custom data format utilizing encryption and an API 
         Raduchel further discloses a recipient data source, the recipient data source providing recipient data to the message programming, the recipient data identifying a plurality of recipients and, for each recipient, a recipient computing device identifier (see [249] and note that multiple user profiles created and stored by multiple stakeholders. Each stakeholder can potentially have defined its own user profile. For example, a healthcare provider 1440, 1450, 1460 can have its own user profile defined for each patient; for device identifier see identify and authenticate device at [58] and/or cookies at [59]), a recipient subset grouping, and recipient location data, further wherein a first subset of recipients is associated with a first recipient subset grouping and a second subset of recipients is associated with a second recipient subset grouping (for location data see location at [4, 221, 278]; for subset or grouping, see classification, gender, age group at “[188]… In one example, the application program may be configured to abstract the identifying information into classification parameters based on, for example, gender and age group.”; see grouping users at [316], using profiles to group users for better care plan options [307]; also see grouping or patterns/similarities at [248, 405]).  Raduchel does not explicitly disclose grouping indicators.  However, Raduchel discloses groups based on gender ([188]) and other groups like ethnicity 
             Raduchel further discloses the message programing configured to:
               (1)    compare the plurality of trigger data items in the relational database to the plurality of rule sets to find a match between a first trigger data item and the trigger match criteria of a first rule set (see alerts and plan and grouping/patterns/similarities at [248, 307, 316, 405] for grouping users by criteria to from subsets for particular messages;);
              (2)    compare the intended recipient subset of the first rule set with the recipient data to identify a match between the intended recipient subset of the first rule set and the first subset of recipients ([248, 316, 307, 405]).
              Raduchel does not explicitly disclose (3)    compare recipient location data for the first subset of recipients against the recipient location requirements of the first rule set to identify a plurality of message recipients, wherein the plurality of message recipients consists of subportion of the first subset of recipients.  However, Raduchel discloses matching patterns and similarities across different user profiles in order to provide an alert or record or recommendation [248, 405].  And, Examiner interprets this matching patterns and similarities and correlating across different user profiles to read on grouping and creating subsets of users.  So, Raduchel discloses providing an alert, record, or recommendation to a specific subset.  And, Raduchel 
             Raduchel further discloses  (4)    submit the message content for the first rule set to the plurality of message recipients (see alert, record, recommendation, plan at [248, 405]; see plan and notified at [312]; see action, alert, message, recommendation, care plan changes at [408]).
          In further regards to claim 19, Raduchel further discloses  receiving the trigger data at the relational database, the trigger data selected from a set of data types comprising pharmaceutical orders, medical device orders, diagnosis data, and prescription data, insurance claim information and any combination thereof, the trigger data comprising trigger location data (page 13 para 112, the user's electronic device 130 may generate electronic medical records based on the monitored refill pattern, follow-up visits, rehabilitation visits, and sensor readout, page 41, para 362, a healthcare provider could specify a rule at the end of the appointment that if the prescription is not refilled after 30 days to trigger a communication and change the user 
                     Raduchel further discloses transmitting the message content for the first rule set to at least one digital device of the plurality of message recipients identified by the computing device identifier (see alert at [248]; see plan and notified at [312]; see output of revised care plan at [405]; see action, alert, message, recommendation, care plan changes at [408]; for device identifier see cookie above).
Regarding claim  2, Raduchel     discloses  wherein the recipient data is healthcare provider data and the plurality of recipients are healthcare providers (abstract, providing a healthcare provider with an electronic medical record of a patient, page 31 para 249, multiple user profiles created and stored by multiple stakeholders. Each stakeholder can potentially have defined its own user profile. For example, a healthcare provider 1440, 1450, 1460 can have its own user profile defined for each patient).
Regarding claim  3, Raduchel     discloses    wherein the healthcare provider data includes data describing healthcare facilities (page 5 para 53, The recipient electronic device 180 may be a computer system operated by 
	Regarding claim  4, Raduchel     discloses   wherein the first subset of recipients is identified by first identifying a first healthcare facility from within the data describing the healthcare facilities, then identifying healthcare providers working at the first healthcare facility (page 5 para 53, The recipient electronic device 180 may be a computer system operated by a medical service provider (e.g., a doctor) in a treatment facility (e.g., a doctor's office or a hospital, page 27, para 216, Data elements can also include information about the structure of their healthcare network, page 28, para 225, capturing leaving the hospital location and determining a new location of the user electronic device 130.…….a new location was another hospital or care provider, that determination can be sufficient to define a transfer event, page 33, para 270, The data in the event that is compared with the care plan can include but is not limited to the address, name of the provider located at the address, name of the doctor located at an address. the address, name of the provider located at the address, name of the doctor located at an address).
Regarding claim  6, Raduchel     discloses   wherein the recipient location requirements of the first rule set are determined by geographic location of the first healthcare facility as identified in the healthcare data (page 33, para 270, The data in the event that is compared with the care plan can include but is not limited to the address, name of the provider located at the address, name of the doctor located at an address. the address, name of the provider located at the address, name of the doctor located at an address; also see location at [4, 8, 221]).
Regarding claim 9, Raduchel     discloses   wherein at least one of the plurality of a data repositories include a listening application, the listening application configured to listen for the plurality of trigger data items and when at least one of the plurality of trigger data items is detected to send the detected trigger data item to the data ingestion system (page 13 para 112, the user's electronic device 130 may generate electronic medical records based on the monitored refill pattern, follow-up visits, rehabilitation visits, and sensor readout, page 41, para 362, a healthcare provider could specify a rule at the end of the appointment that if the prescription is not refilled after 30 days to trigger a communication and change the user priority to red, signaling immediate follow up by a caregiver or healthcare provider).
Regarding claim  10, Raduchel     discloses   wherein the plurality of data repositories includes repositories of trigger data selected from at least one of pharmaceutical orders, medical device orders, diagnosis data, prescription data, insurance claim information and any combination thereof (page 13 para 112, the user's electronic device 130 may generate electronic medical records based on the monitored refill pattern, follow-up visits, rehabilitation visits, and sensor readout, page 41, para 362, a healthcare provider could specify a rule at the end of the appointment that if the prescription is not refilled after 30 days to trigger a communication and change the user priority to red, signaling immediate follow up by a caregiver or healthcare provider).
Regarding claim 12, Raduchel     discloses    further comprising an allowed list of acceptable recipient device locations, the allowed list in communication with the control system server wherein the message programming is further configured to submit acceptable recipient device locations to a message server system along with the message content and first subset of recipients (figure 22, #2210-2230, Determine That The Location Of The Patient Corresponds To A Location Of Particular Healthcare Provider, page 7 para 60, medical records may include a list of approved or certified medical service providers, claim 1, determining, by the wireless device and based at least on a comparison of the location of the wireless device to the one or more locations of the one or more healthcare providers, that the location of the patient corresponds to a location of a particular healthcare provider ).
Regarding claim  13, Raduchel     discloses     wherein the message server system is configured to transmit the message content to the recipient devices of the plurality of message recipients having the recipient computing device identifier provided by the recipient data source (page 10, para 84, The electronic communication may identify the user 120 requesting the records, the user electronic device 130 requesting the records, the recipient 170, the recipient device 180 that may receive the record, page 13, para 104, the new record information may include information identifying the new record, information identifying the location and/or the electronic device storing the new record, information related to the type, provider and/or date of the new record, and/or information  identifying a user with which the record is associated…. that the record relates to  treatment received by the recipient 170, the date of the treatment, and the  electronic device storing the new record (e.g., the recipient electronic device).
Regarding claim 14, Raduchel     discloses    wherein message server system creates log files for each communication with the recipient devices (page 37 para 309, Data stored in such a database can include but is not limited to patient data, such as portal credentials, all discrete event data….. The database can include a log defining timing and identity of stakeholders that access specific data).
Regarding claim 15, Raduchel     discloses   wherein the log files are transmitted from the message server system to a data collection and validation system, the data collection and validation system converting all of the log files into a single format of validated event logs ( figure 15 #1540-1590, if valid, share data,  page 2 para 11, validates the transaction data, and adds a block to a chain indicating the transmission of the at least one of the alert,  Page 19 para 155,   electronic device 740 may store  information needed 
Regarding claim  16, Raduchel     discloses   wherein the event logs are recorded and split by a data splitter, with one set of event logs sent to a cold storage database and a set sent to a big data system (figure 5 #550-560, store and tranmit to storage system, figure 20 #2050-2060, output data to storage and blockchain, page 6 para 55, the backup copy on ancillary data server 130, page 37 para 309, Data stored in such a database can include but is not limited to patient data, such as portal credentials, all discrete event data, metadata on all discrete electronic medical record records (links, subject, etc.), physical files (PDF), and electronic medical record records……the database can be stored on the user electronic device 130 provider, multiple record storage systems 140, 150, and 160 or other healthcare provider systems, or on stakeholder systems).
Regarding claim 17, Raduchel     discloses   further comprising a primary report programming within the control system server, the primary report programming is in communication with the relational database, and the big data system, the primary report programming configured to provide a report by collecting the event logs stored in the big data system associated with the messaging program and formatting the event logs into a report appropriate for the messaging program (page 12 para 102, the patient may submit medical data during the trial period so that the manufacturer may coalesce the data from a trial population (sometimes including a control population) and report to regulatory agencies, page 13 para 109, The addition of data may be part of a data reporting process during a medical study, page 17 para 139, collect patient data and report the data to a PSO, page 33 para 277, help track and report required metrics.).
Regarding claim  18, Raduchel     discloses   further comprising a quality assurance program, the quality assurance program is configured to verify that any data within the report is correct, once verified as correct the control system server sends the report to a data output system, the data output system is in communication with the plurality of data repositories (page 20, para 159, the electronic device 740 may automatically resolve/correct the inconsistencies and/or redundancies or may flag the inconsistencies and/or redundancies to alert a viewer of the electronic medical records.
Regarding claim  20, In regards to the following polling features, Examiner notes polling or poll in Applicant Spec at [3, 29, 31, 33].  Based on Applicant Spec at [29], polling can be interpreted as querying or querying the data/database/ data repositories for updated or changed data.  

Raduchel does not explicitly disclose that these particular data respositories preceding are polled at set intervals.  However, Raduchel further discloses updating data based on updated and new information and based on location ([104, 105, 113, 211]); Synchronizing data at [109]; that periodically and at set intervals changing and updating data [170]; and recording data at fixed/set predetermined intervals [291, 296].  And, Raduchel discloses synchronization of data regularly (“[55]… The ancillary data server 130A may thus function as, for example, a back-up server to the electronic device 130B by keeping a copy of the address information.  The copy of address information may be synchronized with the copy on electronic device 130B regularly.  The synchronization may also occur on each update of the copy on electronic device 130B…”).  Here, at Raduchel [55], regular synchronization of data is interpreted to read on polling data respositories at set intervals for updated or changed data.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Raduchel’s updating data and Raduchel’s updating and synchronizing data at regular/set intervals and Raduchel’s other periodic data update features to Raduchel’s querying 
Raduchel     further discloses the trigger data being received at a relational database, the trigger data selected from a set of data types comprising pharmaceutical orders, medical device orders, diagnosis data, and prescription data, insurance claim information and any  combination thereof (see server at Fig. 1b, see database at [40, 51], see relational database at [217, 366]; page 13 para 112, the user's electronic device 130 may generate electronic medical records based on the monitored refill pattern, follow-up visits, rehabilitation visits, and sensor readout, page 41, para 362, a healthcare provider could specify a rule at the end of the appointment that if the prescription is not refilled after 30 days to trigger a communication and change the user priority to red, signaling immediate follow up by a caregiver or healthcare provider ).
Raduchel further discloses the trigger data comprising trigger location data ([4,5] and note here that the location data for the user device is determined and compared to fixed provider locations, and when these match a calculation is made based on relevance/priority/probability/score that information will be of relevance or interest, and then that information is provided if determined relevant, so location is used as a trigger data for determining whether or not to send relevant info; also for location data also see location at [4, 221]).

     Raduchel does not explicitly disclose identifying a healthcare facility based on the class of recipients and the trigger data;      identifying a geographic location for the healthcare facility that matches the trigger location data. However, Raduchel discloses matching patterns and similarities across different user profiles in order to provide an alert or record or recommendation [248, 405].  And, Examiner interprets this matching patterns and similarities and correlating across different user profiles to read on grouping and creating subsets of users.  So, Raduchel discloses providing an alert, record, or recommendation to a specific subset.  And, Raduchel further discloses realttime location tracking via GPS [221] and transmitting an alert or record or recommendation when current user location data corresponds with location critieria (Fig. 22; [4, 5]).  And, Raduchel discloses location information and groups of users [307].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Raduchel’s providing an 
Raduchel further discloses identifying healthcare providers associated with the healthcare facility [270, 53, 216];      identifying digital devices associated with the set of healthcare providers [53];      identifying messaging appropriate for the recent transactional information ([225, 270]; see alert, record, recommendation, plan at [248, 405]; see plan and notified at [312]; see action, alert, message, recommendation, care plan changes at [408];  ); i)    transmitting the identified messaging to the identified digital devices when the digital devices are proximal to the  geographic location for the identified healthcare provider facility (Fig. 22; [4, 5] ).
Also, see the rejection of independent claims 1, 19.
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Publication Number 2011/0288880 by Waugh
US Patent Application Publication Number 2017/0061091 by McElhinney, et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.